          Case 4:20-cr-00045-BMM Document 52 Filed 02/23/21 Page 1 of 2



ETHAN R. PLAUT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. N., Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
Fax:      (406) 453-9973
E-mail: ethan.plaut@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 20-45-GF-BMM

              Plaintiff,

      vs.                                             ORDER

 GEORGIE ELAINE RUSSELL,

              Defendant.


      The United States’ Motion for Witness to Appear Telephonically, is

GRANTED, as there is good cause supporting that motion. Special Agent Ryan

Kacher may appear via telephone at the scheduled sentencing hearing in this

matter.

//


                                        1
       Case 4:20-cr-00045-BMM Document 52 Filed 02/23/21 Page 2 of 2



      The United States is directed to contact the Clerk’s office for call-in

procedures.

      DATED this 23rd day of February, 2021




                                          2
